Name: Commission Implementing Regulation (EU) 2015/274 of 19 February 2015 amending for the 226th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 20.2.2015 EN Official Journal of the European Union L 47/13 COMMISSION IMPLEMENTING REGULATION (EU) 2015/274 of 19 February 2015 amending for the 226th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 10 February 2015 the Sanctions Committee of the United Nations Security Council (UNSC) approved the addition of one person to the Al-Qaida Sanctions Committee's list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entry shall be added under the heading Natural persons: Denis Mamadou Gerhard Cuspert (alias Abu Talha al-Almani). Date of birth: 18.10.1975. Place of birth: Berlin, Germany. Nationality: German. National identification no.: 2550439611 (German national identification number, issued in District Friedrichshain-Kreuzberg of Berlin, Germany, issued on 22.4.2010, expires on 21.4.2020). Address: Karl-Marx-Str. 210, 12055 Berlin, Germany. Other information: (a) Physical description: eye colour: brown; hair colour: black; height: 178cm. Tattoos: BROKEN DREAMS in letters (on back) and landscape of Africa (on right upper arm); (b) Father's name: Richard Luc-Giffard; (c) Mother's name: Sigrid Cuspert; (d) Located at Syria/Turkey area (as at January 2015). Date of designation referred to in Article 2a(4)(b): 10.2.2015.